ON PETITION FOR REHEARING EN BANC
PER CURIAM.
Upon en banc consideration of this case, we vacate our prior opinion herein dated January 28, 1988, and affirm the judgment of the trial court, subject to our determination that the award of child support granted below must be considered temporary, rather than permanent, pending final resolution of the issues of alimony and property distribution between the parties. Based upon that consideration, the judgment appealed is
AFFIRMED.
SHARP, C.J., and DAUKSCH, ORFINGER, COBB, COWART and DANIEL, JJ., concur.